Chapman, J.
It appears by the receipt of Johnson that he sold the engine and boiler to the plaintiff, with an obligation to take them back in the contingency that the engine should be insufficient to drive the plaintiff’s scow according to the terms stipulated. But he never took them back, and so they remained the property of the plaintiff. The boiler was afterwards leased to Johnson ; for the permission given to him to take and use it by paying rent for it constituted a lease. If authority was given him to sell it, such authority would not include a right to mortgage it as security for his own debt. Gen. Sts. c. 54, § 4, relate to consignees and factors, but not to lessees; and to deposits and pledges, but not mortgages. And as the statute is in derogation of the rights of owners, and gives effect to fraudulent transfers, as against the owners, it is not to be extended by construction.

Exceptions overruled.